DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on January 17, 2022.  Claims 106-117 are pending, with claim 106 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 5, 2022 (eight (8) separate documents on such date), have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (fifty (50) pages) were received on January 17, 2022.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract is too long (more than one paragraph and more than 150 words).  A new abstract is required that is shorter and commensurate with the pending independent claim 106.   Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent US PTO data.  For example, the patent number of the parent (11,243,346 B2) should be updated.  
Appropriate correction is required.

Claim Objections
Claims 106-117 are objected to because of the following informalities: regarding independent claim 106, the terms “wavelength tunable optical source” and “set of spatial waveguide switches” should be consistent throughout the claim and not shortened.  Each term is shortened once in claim 106 with removal of the italicized language noted above.  Appropriate correction is required.  Claims 107-117 are also objected to at least as being dependent from claim 106.

Allowable Subject Matter
Other than minor claim informalities as listed above, Claims 106-117 are otherwise allowable over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent claim 106, in consideration of the context and the original specification and drawings (note Figs. 36 and 37A-B, 38A-B, and 39).  Such an overall combination of features as found in claim 106 is not found expressly in the prior art, or made reasonably obvious, with clear motivation to combine as a whole.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 107-117 are also allowable based on their dependency from independent claim 106.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A which is the parent patent ‘346.

This application is in condition for allowance except for the following formal matters: 

-Objections to the Specification (and Abstract) as listed above must be corrected.
-Claim Objections as listed above must be corrected.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 6, 2022